DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/26/2022 amending claims 1 and 8. claims 1-12, 21 and 22 are examined.  Claims 13-18 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 04/26/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andre Theriault on 08/21/2022.
The application has been amended as follows: 
Claims 1, 4, 5, 8 and 13-18 have been amended to - -

1. (Currently amended) A pressure regulator comprising:
a chamber having:
an inlet port for receiving a fluid;
an outlet port for delivering the fluid;
a relief port for venting an interior of the chamber to an ambient environment external to the chamber; and
a diaphragm having a first orifice therethrough, a face of the diaphragm surrounding and adjoining the first orifice defining at least part of the chamber
a first spring configured to interact with the diaphragm;
an interface operatively disposed between the first spring and the diaphragm, the interface including a contact surface for contacting the diaphragm, the contact surface being convex toward the diaphragm, the interface defining a second orifice therethrough that is in fluid communication with the first orifice in the diaphragm, the second orifice being disposed centrally of the contact surface and at an apex of the contact surface, the first and second orifices defining the relief port; and
a valve member operatively coupled to a second spring and configured to:
regulate a flow of the fluid through the inlet port; and 
regulate a flow of the fluid through the relief port,
wherein, a most radially inward location on the face of the diaphragm at a radial location of the apex of the contact surface is exposed to the fluid in the chamber.

4. (Currently amended) The pressure regulator of claim 1, wherein the contact surface has a circular periphery 

5. (Cancelled)

8. (Currently amended) A system for controlling bleed air flow in an aircraft engine, the system comprising:
a bleed air duct for receiving bleed air from a compressor section of the aircraft engine; 
a bleed air valve configured to control a flow of the bleed air through the bleed air duct;
a pressure regulator including:
a chamber having:
an inlet port for receiving a portion of the bleed air;
an outlet port for delivering the portion of the bleed air;
a relief port for venting an interior of the chamber to an ambient environment external to the chamber; and
a diaphragm having a first orifice therethrough partially defining the relief port, a face of the diaphragm surrounding and adjoining the first orifice defining at least part of the chamber
a first spring operatively engaged with the diaphragm;
an interface operatively disposed between the first spring and the diaphragm, the interface including a contact surface contacting the diaphragm, the contact surface being convex toward the diaphragm, the interface defining a second orifice therethrough that is in fluid communication with the first orifice in the diaphragm, the second orifice being disposed centrally of the contact surface and at an apex of the contact surface, the first and second orifices defining the relief port; and
a valve member operatively coupled to a second spring and configured to:
regulate a flow of the portion of the bleed air through the inlet port; and 
regulate a flow of the portion of the bleed air through the relief port; and
an actuator operatively coupled to the bleed air valve for controlling the bleed air valve, the actuator actuatable based on the portion of the bleed air delivered at the outlet port,
wherein, a most radially inward location on the face of the diaphragm at a radial location of the apex of the contact surface is exposed to the fluid in the chamber.

13.-18. (Cancelled) - -

Reasons for Allowance
Claims 1-4, 6-12, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Taplin (US Patent 2,707,966) does not teach in combination with the other claim limitations
In the independent claim 1, a pressure regulator comprising the contact surface being convex toward the diaphragm; and a most radially inward location on the face of the diaphragm at a radial location of the apex of the contact surface is exposed to the fluid in the chamber.
Claim 8 is allowable for similar reasons.
The phrase “most radially inward location” is interpreted in accordance with applicant figure 8A at 88.  The most radially inward location of Taplin diaphragm 10 is clamped by structure 17 and nut 24 and therefore not exposed to fluid in the chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        


/GERALD L SUNG/Primary Examiner, Art Unit 3741